Citation Nr: 1613650	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-46 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1999 to August 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously remanded by the Board in October 2014 and September 2015 for further evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran's cervical spine disability is etiological related to active service. 


CONCLUSION OF LAW

A cervical spine disability was incurred in active service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VA's duty to notify and assist is not required at this time.

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With a chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  


The Veteran contends that his current cervical spine disability was incurred in service as a result of an in-service parachuting accident.  An April 2002 Medical Evaluation Board shows that he Veteran was injured during a January 2001 parachuting accident.  He reported severe right shoulder pain and knee pain.  The Veteran was diagnosed with scapulothoracic bursitis of the right shoulder. 

In June 2010, the Veteran underwent a private examination by Dr. P.Y.  The Veteran reported that he injured his neck after a rough parachute landing.  On examination, the Veteran's range of motion was between 20 and 25 degrees less than the optimal range of motion for a man of his age.  There was vertebral fixation in the upper and mid-cervical spine.  The Veteran was diagnosed with residual cervical spine spondylosis.  Dr. P.Y. opined that the Veteran's cervicothoracic pain was etiologically related to his parachute accident.  

In October 2014, the Board remanded the Veteran's claim to obtain a VA examination.  The Board found that the opinion proffered by Dr. P.Y. was not accompanied by sufficient rationale. 

In June 2015, the Veteran was afforded a VA examination in accordance with the Board's October 2014 remand directives.  The Veteran reported that he injured his neck in service and was treated for a sprain.  The pain never resolved.  At the time of the examination, the Veteran stated that he had constant neck pain.  On examination, the Veteran's ranges of motion, muscle strength, and reflexes were normal.  There was radiculopathy of the right and left upper extremities.  The Veteran had mild intermittent pain involving the C7 nerve roots bilaterally.  Diagnostic testing was negative for arthritis.  The VA examiner opined that the Veteran's claimed cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He elaborated that he was unable to find evidence in the Veteran's service treatment records (STRs) of a significant neck injury or recurrent complaint.  The Veteran  waited eight years to seek medical treatment for his neck pain.  The VA examiner concluded that the positive June 2010 private opinion was based on speculation. 

In September 2015, the Board found that the June 2015 VA examination was inadequate.  An opinion based on the absence of treatment records without consideration of the Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board remanded the appeal for another VA examination to determine the nature and etiology of his claimed cervical spine disability. 

In December 2015, the Veteran was afforded another VA examination to determine the nature and etiology of the Veteran's claimed cervical spine disability.  The VA examiner diagnosed the Veteran with a cervical strain.  The Veteran exhibited limited ranges of motion of the neck.  There was mild radiculopathy and intermittent pain of the right upper extremity involving the C-7 nerve roots.  The VA examiner reiterated the opinion offered at the June 2015 VA examination and added that the June 2010 positive private opinion was not based on a review of the STRs.

The Board finds that the December 2015 VA examination is inadequate as it fails to address the Veteran's competent and credible lay statement regarding neck pain since his documented in-service parachuting accident.  Furthermore, the Board has remanded the case twice to obtain an adequate VA opinion regarding the nature and etiology of the Veteran's cervical spine disability.  However, VA has been unable to obtain an adequate opinion. 

Rather than remand the claim again to obtain an adequate opinion, the Board will resolve doubt in the Veteran's favor and find that the Veteran's competent and credible lay statements regarding neck pain since service and the positive opinion proffered by Dr. P.Y. establish that the Veteran's current cervical spine disability was caused by his in-service  parachuting accident.  Therefore, service connection for a cervical spine disability is granted.

	



ORDER

Service connection for a cervical spine disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


